Watkins, J.
I concur in the opinion of the majority of the court except with regard to the following provision of the testament of February 10, 1894, viz.:
“ Now, I have in cash and other Notes which will amount to fulleye (including my portion of the present crop) fullye $20,000 to $25,000 twenty-five thousand dollars. Now I will to my wife oute of this fifteen Thousand dollars cash, or its Equal.
“ I will then will to Mrs. Abbi Cross and her daughter, the sum of Five Thousand Dollars. Now, the batíanse I want my wife to take and have it so divided among T. J. Shaffer’s children in Such a waye that it will be of some use to them (I means the Female Parte of the Family). Now I want my wife to give to C. B. Morrison, oute of that portion which She received the Sum of $10,000 — Tenn Thousand Dollar’s, Said Sum to be given to him as She thinke’s Best, all at One time or so much a year, during his life time. I think so much a year is best, unless he goes into some payin business.”
In my opinion it was the evident purpose of the testator, that his wife should be preferred as a legatee to the extent of fifteen thousand dollars, to be paid her from the fund specified; and hence his disposition is expressed in the present tense, thus: “Now I will to my wife,” etc. And that the one in favor of Mrs. Abbi Cross, was to be subsequently paid from, the residue thereof, if any, is evidenced by the words employed in the future tense, viz.: “I will then wilt Mrs. Abbi Cross,” etc.
I scarcely think those two dispositions fairly susceptible of a diferent construction without departing from the text of the will.